OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
*551IT IS STIPULATED AND AGREED by and between tbe parties hereto, subject to tbe approval of tbe Court, that tbe merchandise and tbe issues in tbe Appeals to Reappraisement listed in tbe Schedule attached hereto and made a part hereof are tbe same in all material respects as tbe merchandise and the issues decided in tbe case of Paramount Import Co., Inc. et al. v. United States, Reap. Dec. 9697, and that tbe record in said ease be incorporated and made a part of tbe record herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised values of tbe merchandise covered by the Appeals to Reappraisements enumerated herein, less the additions made by the importer on entry because of advances by the Appraiser in similar eases, is equal to the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the cases may be submitted on the foregoing stipulation.
In the incorporated case, I Reid that a charge of 15 per centum paid by the American importer to a foreign commissionaire for services rendered in connection with the purchase of merchandise in the foreign market was a tona fide buying commission, and, as such, did not enter into the dutiable value of the merchandise.
On the agreed set of facts embodied in the stipulation of submission herein, and following my cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold chat such statutory value therefor is the appraised values, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.